Citation Nr: 1703235	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left hip disability.
 
4.  Entitlement to service connection for left femur disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from May 1955 to April 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


REMAND

Hearing Loss and Tinnitus

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At this juncture, the Board finds the November 2012 VA auditory examination and the May 2015 addendum opinion inadequate for the purpose of determining service connection.  Id.  Notably, the examiner found that the Veteran's bilateral hearing loss was not related to his active military service as there was no evidence of auditory trauma in service, despite the Veteran's assertions of noise exposure in service.   Instead, the examiner determined the Veteran's hearing loss was consistent with presbycusis.  In support of the opinion, the examiner cited to The Institute of Medicine (IOM) 2006, stating that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure. 

In November 2016, the Veteran's representative argued that there had been additional research conducted in the area of delayed onset hearing loss since the IOM study was issued and thus, the conclusions about delayed onset hearing loss lacked probative value.  The representative cited to the 2009 study done by Drs. Sharon G. Kujawa and M. Charles Liberman entitled " Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077.  Accordingly, a remand is warranted in order to obtain a supplemental/ addendum opinion with regard to these assertions.

Left Hip Socket Fracture and Femur Ball Fracture 

The Veteran contends that he has a current disability of the left hip and femur as a result of fractures sustained during service.  Notably, the Veteran requests that the case be remanded to the RO for medical examination to determine whether these two disabilities are related to his military service.  The Veteran has not been afforded an examination with respect to his claims and one must be provided.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In an October 2012 statement, the Veteran indicated that he had been treated for his hip and femur at the VA Medical Center (VAMC) in Loma Linda.  The June 2015 statement of the case lists evidence considered as VAMC Loma Linda treatment records dated from July 2010 to June 2015; however, neither they nor the updated records dated since from June 2015 have been associated with the electronic record.  Such must be obtained upon remand.  38 C.F.R § 3.159(c) (2). 

Finally, in a November 2012 correspondence, the Veteran stated that after the accident that caused his femur and hip injury, he was transported to the hospital in Hanau, Germany, by German police.  He previously indicated this accident took place in April 1956.  VA has a heightened duty to assist the Veteran in developing his claims since his service treatment records were lost in the 1973 fire at the National Personnel Records Center.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, the RO must attempt to obtain the police department records and associate them with the electronic record.  38 C.F.R. § 3.159 (c) (1).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain Hanau, Germany police records from the years between 1955 and 1958 when the Veteran was stationed in Germany. 

The RO must also obtain the Veteran's VAMC Loma Linda treatment records dated from July 2010 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the November 2012 and May 2015 VA opinions.  If the November 2012 and May 2015 the VA examiner is not available, the requested supplemental opinion must be provided by another examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must review and comment on the November 2016 Informal Hearing Presentation submitted by the Veteran wherein he asserts that the examiner's conclusions about delayed onset hearing loss lacked probative value since there had been additional research conducted in the area of delayed onset hearing loss since the 2006 IOM study cited by the examiner in the May 2015 addendum opinion.  

The examiner must review and comment on the 2009 study cited by the Veteran, which was conducted by Drs. Sharon G. Kujawa and M. Charles Liberman entitled " Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077.  

Thereafter, the examiner must render an opinion as to whether the Veteran has delayed onset hearing loss and tinnitus that are related to his period of active duty service, to include as due to noise exposure from weapons fire, machine guns, grenades, rocket launchers, artillery, shot guns, and pistols, as well as working with heavy equipment. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Once the development above has been completed, the Veteran must be afforded the appropriate VA examination to determine whether he currently has a left hip and/or femur disability, to include any residuals from fractures to the hip socket and femur ball.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether (a) the Veteran currently has a left hip and/or femur disability, to include any residuals from fractures to the hip socket and femur ball, and (b) if so, whether such disability is related to the Veteran's active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.        38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

7.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900 (c).  Expedited handling is required.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


